department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date tax_exempt_and_government_entities_division number release date eo legend org organization name uil xx date address address org address dear taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia december 20xx this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to october 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not conducting charitable activities educational activities or any other exempt_activities pursuant to sec_501 and that you failed to meet the organizational_test and the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective october 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning october 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication department of the treasury internal_revenue_service philadelphia pa tax_exempt_and_government_entities_division legend org organization name address address xx date date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact number telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_4621 report of examination with attachments cc letter rev catalog number 34809f form 886-a rev date explanation of items schedule or exhibit no name of taxpayer org tax_year ended september 20xx tax identification_number tin examiner employee number legend org organization name director director issues xx date xyz state president president co-1 company whether the org org’s is operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code if a _ it is engaged primarily in activities that accomplish more than insubstantially a nonexempt purpose and b _ its operations confer more than incidentally a private benefit to selected individuals rather than for the benefit of the public’s interest facts an audit of the org hereinafter org’s was conducted for the tax_year ending september 20xx the org hereinafter org’s is recognized as being exempt from federal_income_tax under internal_revenue_code sec_501 and as not being a private_foundation as an organization described by sec_509 its stated purpose at the time exemption was recognized was to provide vocational skill development and rehabilitation services to individuals with physical and or mental handicaps at a meeting of the board_of directors held on september 20xx a legal opinion was submitted by its attorney that org’s surplus funds and assets could legally be used for other exempt purposes based upon this determination a motion was approved to cease org’s program of services on april 20xx and to transition into a public charitable foundation also with-in days of the vote approving its change in activities org’s attorney provided another legal opinion that it was unnecessary to amend org’s purpose s as stated in its articles of incorporation which were originally filed on october 19xx he reasoned that the phrase the corporation shall have the power to engage in any lawful act or activity for which non-profit corporations may be organized under the general corporation of xyz was sufficiently broad enough to encompass org’s new purpose as a foundation that would provide grants for projects that promote education for children and families on march 20xx org’s officially transferred its training contracts and placement programs along with related assets including equipment office furniture and a vehicle with a cost_basis totaling to co-1 a qualified non-profit agency operating in xyz also it was noted that in connection with org’s material_change in activity its staffing went from employees down to two persons form 886-a department of the treasury - internal_revenue_service page rey ens explanation of items senegule or exhibit no name of taxpayer org tax_year ended september 20xx tax identification_number tin examiner employee number one of the two remaining employees was president hereinafter president as both president and executive director the other individual was director president’ daughter as the assistant director and who also a member of the board_of directors in recognition of their reduced workload both began working part-time and as a result they also reduced their salaries commensurately by half president stopped being compensated during the fye september 20xx the service’s records as of the date of this report show that org’s has timely filed a form_990 return of organization exempt from income_tax for each of the last six fiscal years that ends on september org’s form_990 for the tax_year beginning on october 20xx and ending september 20xx was filed on april 20xx org’s failed to notify the service of the material_change to its program services that occurred half way through this fiscal_year the information reported on the return gave no indications that as of april 20xx org’s had ceased to operate its job training center org’s form_990 for the tax_year beginning on october 20xx and ending september 20xx was filed on february 20xx org’s again failed to overtly disclose the details regarding the transfer of its program to another agency it did however include a reworded statement regarding its new primary purpose of making grants to support education of children and families in both years org’s failed to properly answer both question did the organization engaged in any activity not previously reported to the service and question was there a liquidation dissolution termination or substantial_contraction during the year both of these questions require that a detailed explanation and description of the changes be attached to the return the form_990 for fy ended september 20xx reports that president was the sole employee it is shown in both as the actual part-time basis and converted to an her salary is detailed in exhibit annualized full-time basis for comparison purposes exhibit also includes the unreported taxable fringe_benefits adjustments proposed in a separate employment_tax report to be included in president’ compensation they are the value for the personal_use of org’s 20xx toyota and the monthly reimbursement payments issued as an allowance for the purchase of health_insurance_coverage paid under a non-accountable plan a summary of org’s operating results as reported on its annual form_990 returns from the time it began making grant awards as its primary activity is as follows income 20xx public support xyz state grant-in-aid interest dividends 20xx 20xx 20xx form 886-a department of the treasury - internal_revenue_service page f 886-a om explanation of items rev date name of taxpayer schedule or exhibit no tax_year ended september 20xx org tax identification_number tin examiner employee number other income loss total income expenses dollar_figure dollar_figure i 20xx 20xx 20xx dollar_figure i 20xx grants awarded salary all other expenses - total expenses 20xx a 20xx 20xx 20xx total income total expenses 20xx 20xx 20xx 20xx net_income net assets beginning of year end of year change in value change in assets org’s provided records to establish that the board_of directors regularly meet on a quarterly basis to actively participate in formulating org’s grant making policies to ensure that grant recipients are not only qualified organizations but that they also offer programs to educate and support children and families in the community law sec_501 of the internal_revenue_code code exempts from federal_income_tax organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual form 886-a department of the treasury - internal_revenue_service page ren any explanation of items schedule or exniie no name of taxpayer org tax_year ended september 20xx tax identification_number tin examiner employee number sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 in better business bureau of washington d c inc v united_states supra the court found that the organization had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 discussion taxpayer’s position org’s believes that the costs it incurred were both necessary and reasonable to accomplish its new exempt_purpose government’s position a determination of an organization’s exempt status as an organization described in sec_501 is based on both its stated exempt purposes and its methods of operating to accomplish its purposes these are both form 886-a department of the treasury - internal_revenue_service page rey een explanation of items schedule or exhibit no name of taxpayer org tax_year ended september 20xx tax identification_number tin examiner employee number factual determinations the burden of demonstrating its continued entitlement to recognition under sec_501 lies with org’s the first requirement of sec_1 c -1 a is the organizational_test the copy of the articles of incorporation provided by org’s were unchanged as to its stated purpose of providing vocational skill development and rehabilitation services to individuals with physical and or mental handicaps this activity if continued as the primary purpose would still be recognized as a qualified exempt_purpose further the addition of a secondary activity of making grants to other organizations holding exemption under sec_501 would not adversely affect org’s exemption status however in this case org’s has replaced its primary exempt_purpose with a minor grant award program that no longer accomplishes its stated purposes for which it was organized and for which exemption had been authorized although org’s new purpose would most likely qualify as an activity permitted by sec_501 the fact that it lacks a properly adopted amendment to its articles of incorporation’s stated purposes it no longer satisfies the organizational_test period that org’s failed to amend its governing document it can only be determined that org’s has not been properly organized for c purposes since april 20xx when it ceased operating in furtherance of its stated purpose in light of the extended the second requirement of sec_1 c -1 a is the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization must also establish that it operates for a qualified public purpose rather than for the benefit of private interests the first part of the operational_test is determining whether org’s activities are primarily directed toward accomplishing one or more exempt_purpose one method to measure or identify an organizations primary purpose is to evaluate its expenditures_for the period being examined org’s reported on its form_990 return for fy 20xx that it issued grants totaling dollar_figure the grants were given to other unrelated organizations to use in conducting their own program of exempt_activities as such the distributions do qualify as being in furtherance of one or more exempt purposes the second part of the operational_test considers whether such exempt program expenditures are substantial when compared to the overall expenditures of the organization in org’s case the grants represent merely of its total expenditures during fy 20xx the remaining of the expenditures consist of the salary paid to president org’s president and general overhead expenses form 886-a department of the treasury - internal_revenue_service page form 886-a explanation of items schedule or exhibit no rev date name of taxpayer org tax_year ended september 20xx tax identification_number tin examiner employee number if org’s expenditures are aggregated for the four fiscal years from fy 20xx when the grant making activity began until the end of the examination period in 20xx the average expenditures_for exempt program grants merely total with payments for salaries pincite and the remaining other general overhead costs pincite thus with annual expenditures that are not in furtherance of a permitted exempt_purpose that on average are org’s has failed the requirement that such expenses be insubstantial the third part of the operational_test considers whether the organization’s expenditures are directed toward accomplishing a purpose that benefits the public in some significant way and not to further the interests of private interests assuming that the grants provided to the other organizations are properly used to benefit the public such expenditures account for in fy 20xx and only for the entire look-back period when this is compared to the compensation paid to its directors in fy 20xx pincite of all expenditures and to the paid during the look-back period it is clear that the real beneficiaries of org’s continued operations are the very directors charged with the fiduciary responsibility to ensure that the organization’s primary purpose is directed to the furtherance of a charitable activity not only is org’s being operated primarily for non-exempt purposes it also is providing prohibited private benefit to its president president accordingly org’s also fails the operational_test required by regulations sec_1 c -1 a conclusion based upon the facts and application of the law the org fails both the organizational and operational tests provided by regs sec_1 c -1 a accordingly it has not been operated exclusively for charitable purposes within the purview of sec_501 its exemption status is to be revoked as of april 20xx the day it ceased operating in furtherance of a substantial program of activity that accomplishes a qualified purpose as described by sec_501 c form 886-a department of the treasury - internal_revenue_service page
